DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Publication No. 2009/0236259) in view of Bahoric (U.S. Publication No. 2005/0026275).
	Concerning claims 1, 10, 16 and 17, Hicks discloses a cap care kit for a central line cap of a catheter comprising:
	A mask (18);
	Hand sanitizer (22) as set forth in paragraph 20;
	A plurality of sterile gloves (28);
	A sterile towel (16);
	A plurality of pads (32);
	A least one pre-filled sterile flushing syringe comprising a physiological injection solution (paragraph 17); and
	A sterile field (paragraph 19);
	Wherein the contents of the cap care kit are housed in a container (12), and wherein the container is a sterile field (paragraph 15).
	Note the optional limitations are not needed to satisfy the limitations of the claim.  Hicks does not appear to disclose that the kit includes sterile forceps or a head cover.  Bahoric discloses a medical care kit for medical personnel, wherein said kits is provided with medical instruments and items that would be utilized by said personnel during a medical procedure (abstract; Figures 1 & 9).  The reference continues to disclose that the kit includes certain medical items such as syringes, needles, scalpels, scissors, masks and gloves etc.  Bahoric further discloses that one of the items is sterile forceps in order to handle a tissue sample that may be extracted during the procedure (paragraph 53); as well as a head cover in order to prevent the hair from medical personnel to contaminate a medical site (paragraph 55).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide sterile forceps and a head cover in the kit of Hicks in order to handle a tissue sample that may be extracted during a medical procedure, and in order to prevent the hair from medical personnel to contaminate a medical site as exemplified by Bahoric.
	Concerning the limitations of a plurality of masks and head covers, The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04).  As such, the claim recitation of a plurality of masks and head covers is not a patentable distinction over Hicks in view of Bahoric.
	Thus, claims 1 & 10 are not patentable over Hicks in view of Bahoric.

	Regarding claim 8, Hicks also discloses that the kit comprises a plurality of sterile pre-filled flushing syringes (paragraph 17).

	With respect to claims 9 and 18, Hicks further discloses that the contents of the cap care kit are sterile (abstract).

	Concerning claim 13, Hicks continues to disclose that the kit includes alcohol swabs (35) as set forth in paragraph 16.

Claims 2-6, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Publication No. 2009/0236259) in view of Bahoric (U.S. Publication No. 2005/0026275) as applied to claims 1 and 10 above, and further in view of Schultz (U.S. Publication No. 2002/0108614).
	Concerning claims 5 and 11, Hicks is relied upon as set forth above.  Hicks does not appear to disclose that the container comprises a divider defining an area wherein the contents of the cap care kit are disposed after use.  Schultz discloses medical treatment kits that includes sterile gloves (372), a towel (375), gauze swabs or pads (373 & 377), and alcohol packets (374) inside a container (370).  The reference continues to disclose that the container comprises a divider (81) defining an area in either larger (64b) or smaller (64a) cavity wherein the contents of the cap care kit can be disposed after use (Figures 50A-50D; paragraphs 320-322).  Schultz discloses that the divider defining the areas allow an operator to organize the contents of the kit in any manner that he or she may seem fit (paragraphs 320-324).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a divider defining an area wherein the contents of the cap care kit can be disposed after use in the container of Hicks in order to allow an operator to organize the contents of the kit in any manner that he or she may seem fit as exemplified by Schultz.

With respect to claims 2 and 14, Hicks in view of Bahoric discloses that the kit comprises a plurality of masks and head covers, hand sanitizer, sterile gloves, alcohol swabs, sterile towel, sterile forceps, sterile cleaning products, and at least one pre-filled sterile flushing syringe as noted above.  Further, as noted above, Schultz discloses a first package, which is defined by the upper splash shield cap (371) and splash shield (64) to produce cavity (64a); and a second package, which is defined by lower splash shield cap (380) and splash shield (64) to produce cavity (64b) that contain the entire contents of kit as shown in Figures 50A-50D (paragraphs 320-322).  With regard to the placement of each one of the contents within either the first or second package, in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), the courts held that where the only difference between the prior art and the claimed invention was a rearrangement of parts that did not modify the function or operation of the apparatus was deemed to be held unpatentable (See MPEP 2144.04).  
Accordingly, the claimed arrangement of the contents of the kit within either the first or second package is not considered to be a patentable distinction over Hicks in view of Bahoric and Schultz.

Regarding claims 3, 4 and 15, as noted above, Hicks does not appear to disclose first and second packages; and thus does not appear to disclose that the first and second packages comprise a single unit in which the first package comprises an upper layer, and the second package is sterile and comprises a lower layer of the kit.  Nonetheless, Schultz continues to disclose that the first and second packages comprise a single unit (Figure 50C) in which the first package comprises an upper layer (64a), and the second package (64b) is sterile (paragraphs 321 and 322) and comprises a lower layer of the kit as shown in Figure 50D.  The reference discloses that the configuration of the kit comprising a single unit with the first package comprising the upper layer and the second package comprising the lower layer creates a compact design that allows an operator to organize the contents of the package in any manner that they seem appropriate (paragraphs 320-324).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to configure the kit of Hicks as a single unit with the first package comprising the upper layer and the second package comprising the lower layer in which the entire single unit is sterile to create a compact design that allows an operator to organize the contents of the package in any manner that they seem appropriate as exemplified by Schultz.

Furthermore, regarding claims 6 and 12, the divider (81) creating the cavities (64a & 64b) of Schultz defines an area (64a & 64b) wherein a new central line cap and/or a sterile flushing syringe with a new central line cap attached thereto may be set thereon when changing a central line catheter cap that is in use as shown in Figures 50A-D.  Schultz discloses that the divider creating cavities defining an area (64a & 64b) are provided in order to create a compact design that allows an operator to organize the contents of the package in any manner that they seem appropriate (paragraphs 320-324).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the container of Hicks with a divider that defines an area wherein a new central line cap and/or a sterile flushing syringe with a new central line cap attached thereto may be set thereon when changing a central line catheter cap that is in use in order to create a compact design that allows an operator to organize the contents of the package in any manner that they seem appropriate as exemplified by Schultz.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Publication No. 2009/0236259) in view of Bahoric (U.S. Publication No. 2005/0026275) as applied to claim 1 above, and further in view of Williams, JR. et al. (U.S. Publication No. 2005/0038374).
Hicks is relied upon as set forth above.  Hicks does not appear to disclose that the kit is latex-free.  Williams discloses a medical kit that includes plastic medical components such as tubing, bags and other necessary items needed for a procedure on a patient (Abstract; Figures 1-13).  The reference continues to disclose that the kit is latex-free in order to prevent an allergic reaction from a patient (paragraph 71).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a latex-free kit for Hicks in order to prevent an allergic reaction from a patient as exemplified by Williams.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glithero et al. (U.S. Publication No. 2016/0228676) discloses a cap care kit for a central line cap (Abstract; Figures 1-37).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799